Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 11, 14 and 21 are amended.  Claims 11-22 are pending.

Drawings
2.	New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application.  Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Response to Arguments
3.	Applicant’s arguments, see Remarks, filed 12/3/2021, with respect to amended claims have been fully considered and are persuasive.  The rejection of claims 11-22 has been withdrawn. 

Allowable Subject Matter
4.	Claims 11-22 are allowed.
 	The following is an examiner’s statement of reasons for allowance: 
	Applicant’s remarks and claim amendment has overcome the cited prior art and the art of record either singly or in combination fails to anticipate or make obvious of the claimed invention as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/TONGOC TRAN/Primary Examiner, Art Unit 2434